Citation Nr: 1451794	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Basic eligibility for VA death benefits.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The appellant seeks to establish entitlement to VA death benefits (specifically, dependency and indemnity compensation) based on her deceased husband's service.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 decision in which the RO determined that the appellant's deceased husband did not have the military service necessary to establish basic eligibility for VA death benefits.  In August 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that, in addition to the paper claims file, there are records stored in paperless, electronic Virtual VA files in connection with this appeal.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue presented.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The appellant seeks to have her deceased husband recognized as a "veteran" for the purpose of establishing basic eligibility for VA death benefits.

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides, in pertinent part, that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of a "veteran."  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

In support of her appeal, the appellant has submitted, inter alia, a certificate of Honorable Discharge from the Construction Corps of the Philippines (CCP).  The certificate reflects that her deceased husband was discharged from the CCP in January 1946, and that the certificate was awarded "as a testimonial of honest and faithful service to Concor and the Army of the United States."  (Emphasis added.)

Thus far, no attempt has been made to contact the service department (or any other authority) to determine whether the appellant's deceased husband had qualifying service to establish the appellant's basic eligibility for VA death benefits.  This needs to be accomplished.

The United States Court of Appeals for Veterans Claims (Court) has recently held that obtaining verification of service from the National Personnel Records Center (NPRC) does not comply with the provisions of 38 C.F.R. § 3.203(c), which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, -- Vet. App. --, 2014 WL 4199213.  In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.  Thus, as a result of the decision in Tagupa, certification of service in this case must be provided by the Department of the Army. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the Department of the Army and request verification of the appellant deceased husband's service.  In so doing, provide the service department a copy of the certificate of the deceased husband's January 1946 Honorable Discharge from the CCP, as well as the other documents the appellant has submitted in support of her claim.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains denied, furnish the appellant an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 

7112 (2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

